DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed 3/29/2021, with respect to the rejection(s) of amended claim(s) 1 and dependent claims 2-10 under Okamoto and Xu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Okamoto in view of Franklin et al. (US 2004/0053099 A1, hereafter Franklin) and in view of Okamoto in view of Poirot-Crouvezier (US 2017/0141413 A1, hereafter Poirot) as necessitated by the claim amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 2016/0072135 A1, hereafter Okamoto) in view of Franklin et al. (US 2004/0053099 A1, hereafter Franklin).
With regard to claims 1-2, Okamoto teaches a method of manufacturing a fuel cell separator, the method comprising:  stacking a first separator plate and a second 
pressing the first protruding portion and the second protruding portion toward the first separator plate so that the first junction portion is pressed against the first separator plate [0008, fig. 4, fig. 8]; and
joining the first junction portion to the first separator plate while the first junction portion is being pressed against the first separator plate [0059], 
Okamoto teaches pressing and first and second bent portions (two curved areas meeting at a central peak) [0008, fig. 4, fig. 8] but does not explicitly teach elastic deformation of the bent portions during pressing or a first surface and second surface that would contract during elastic deformation.  However, in the same field of endeavor Franklin teaches the use of springs with first and second surfaces that would contract in response to pressing (tapered areas on each side of omega shaped spring) [0054, 0091, 0092, fig. 9E, fig. 13-14].  It would have been obvious to one of ordinary skill in the art to use the spring shape of Franklin with the separators of Okamoto for the benefit of ensuring constant electrical contact between adjacent separators [Franklin 0099-0100].  This modification would result in the arch shaped junction portion of Okamoto being replaced by the omega shape of Franklin with tapered areas between the junction portions and protruding portions.

    PNG
    media_image1.png
    1073
    1132
    media_image1.png
    Greyscale

With regard to claim 3, Okamoto teaches pressing rigid bodies against the first and second protruding portions (stage 221 and pressing bars 222) [0063-0064, fig. 4].
With regard to claim 4, Okamoto teaches the first junction portion curves to protrude toward the first separator plate [0021, fig. 8].
With regard to claims 5-6, Okamoto teaches a method of manufacturing a fuel cell separator, the method comprising:  stacking a first separator plate and a second separator plate that has a third protruding portion and a fourth protruding portion 
pressing the third protruding portion and the fourth protruding portion toward the first separator plate so that the second junction portion is pressed against the first separator plate [0008, fig. 4, fig. 8]; and
joining the second junction portion to the first separator plate while the second junction portion is being pressed against the first separator plate [0059], 
Okamoto teaches pressing and third and fourth bent portions (two curved areas meeting at a central peak on second junction) [0008, fig. 4, fig. 8] but does not explicitly teach elastic deformation of the bent portions during pressing.  However, in the same field of endeavor Franklin teaches the use of springs with first and second surfaces that would contract in response to pressing (tapered areas on each side of omega shaped spring) [0054, 0091, 0092, fig. 9E, fig. 13-14].  It would have been obvious to one of ordinary skill in the art to use the spring shape of Franklin with the separators of Okamoto for the benefit of ensuring constant electrical contact between adjacent separators [Franklin 0099-0100].  This modification would result in the arch shaped junction portions of Okamoto being replaced by the omega shapes of Franklin with tapered areas between the junction portions and protruding portions.
With regard to claim 7, Okamoto teaches pressing rigid bodies against the third and fourth protruding portions (stage 221 and pressing bars 222) [0063-0064, fig. 4].
With regard to claim 8, Okamoto teaches the second junction portion curves to protrude toward the first separator plate [0021, fig. 8].
With regard to claims 9-10, Okamoto teaches joining by laser welding [0053, 0063-0064].

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 2016/0072135 A1, hereafter Okamoto) in view of Poirot-Crouvezier (US 2017/0141413 A1, hereafter Poirot).
With regard to claims 1-2, Okamoto teaches a method of manufacturing a fuel cell separator, the method comprising:  stacking a first separator plate and a second separator plate that has a first protruding portion and a second protruding portion so that the first protruding portion and the second protruding portion protrude in a direction away from the first separator plate, the first protruding portion and the second protruding portion being adjacent to both sides of a first junction portion to be joined to the first separator plate [fig. 8];
pressing the first protruding portion and the second protruding portion toward the first separator plate so that the first junction portion is pressed against the first separator plate [0008, fig. 4, fig. 8]; and
joining the first junction portion to the first separator plate while the first junction portion is being pressed against the first separator plate [0059], 
Okamoto teaches pressing and first and second bent portions (two curved areas meeting at a central peak) [0008, fig. 4, fig. 8] but does not explicitly teach elastic deformation of the bent portions during pressing or a first surface and second surface 
With regard to claim 3, Okamoto teaches pressing rigid bodies against the first and second protruding portions (stage 221 and pressing bars 222) [0063-0064, fig. 4].
With regard to claim 4, Okamoto teaches the first junction portion curves to protrude toward the first separator plate [0021, fig. 8].
With regard to claims 5-6, Okamoto teaches a method of manufacturing a fuel cell separator, the method comprising:  stacking a first separator plate and a second separator plate that has a third protruding portion and a fourth protruding portion (plurality of protruding and junction portions shown in fig. 8) so that the third protruding portion and the fourth protruding portion protrude in a direction away from the first separator plate, the third protruding portion and the fourth protruding portion being adjacent to both sides of a second junction portion to be joined to the first separator plate [fig. 8];
pressing the third protruding portion and the fourth protruding portion toward the first separator plate so that the second junction portion is pressed against the first separator plate [0008, fig. 4, fig. 8]; and

Okamoto teaches pressing and third and fourth bent portions (two curved areas meeting at a central peak on second junction) [0008, fig. 4, fig. 8] but does not explicitly teach elastic deformation of the bent portions during pressing.  However, in the same field of endeavor Poirot teaches the use of bent portions (third curve 554 and equivalents in bipolar plate sheets 51 and 52 seen in figures 5 and 6) with first and second surfaces that contract in response to stress (which would be present in pressing) [0100, fig. 5-6].  It would have been obvious to one of ordinary skill in the art to use the bent portions designed to contract of Poirot with the separators of Okamoto for the benefit of preserving adjacent components when the plates are under pressure [Poirot 0100, 0103].  
With regard to claim 7, Okamoto teaches pressing rigid bodies against the third and fourth protruding portions (stage 221 and pressing bars 222) [0063-0064, fig. 4].
With regard to claim 8, Okamoto teaches the second junction portion curves to protrude toward the first separator plate [0021, fig. 8].
With regard to claims 9-10, Okamoto teaches joining by laser welding [0053, 0063-0064].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724